 
 
I 
108th CONGRESS 2d Session 
H. R. 4641 
IN THE HOUSE OF REPRESENTATIVES 
 
June 22, 2004 
Mr. English (for himself, Mr. Holden, Mr. Van Hollen, Mr. McDermott, Mrs. Maloney, Ms. Hart, Mr. Weldon of Pennsylvania, Mr. McGovern, and Mr. Grijalva) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To authorize the President to take certain actions to protect archaeological or ethnological materials of Afghanistan. 
 
 
1.Short titleThis Act may be cited as the Cultural Conservation of the Crossroads of Civilization Act.  
2.FindingsThe Congress finds as follows: 
(1)Afghanistan has been at the crossroads of civilizations, a mosaic of ethnic and linguistic culture, and a major contributor to the world community for more than two millennia. 
(2)Afghanistan, flanked by Central, West, and South Asia, has seen waves of migrating peoples pass through what has been referred to as the roundabout of the ancient world. 
(3)Archaeologists have identified evidence of Stone Age technology and a 20,000-year-old sculpture head in Aq Kupruk. 
(4)The earliest settlers in Afghanistan, who migrated from northern territories approximately 50,000 years ago, lived as individual hunters in the caves of the northern Hindu Kush mountains. 
(5)Evidence has been uncovered at the foothills of the Hindu Kush Mountains and Darra-e Dadil (near Darra-e Suf), Hazara Sum (near Aibak), and Qara Kamar (near Khulm) indicating that North Afghanistan was home to the earliest domestic plants and animals. 
(6)The Khyber Pass, a 33-mile passage through the Hindu Kush mountain range and dating back to 326 B.C., connects the northern frontier of Pakistan with Afghanistan. 
(7)During the period from 336 to 323 B.C., Alexander the Great defeated Duriush III, the last Kakhamanesh ruler, took control of Afghanistan, and introduced new coins and artistic styles to the region. 
(8)Alexander the Great and his army marched through the Khyber Pass to reach the plains of India, Aryans passed through on their victorious advance of Persian and Greek armies, and Scythians, White Huns, Seljuks, Tartars, Mongols, Sassanians, Turks, Mughals, and Durranis made successive inroads into the territories beyond Peshawar Valley and Indus via the Khyber Pass. 
(9)Graeco-Buddhist Gandharan culture reached its height during Afghanistan’s Kushan Empire under King Kanishka. 
(10)During the Kushan Empire, Buddha was first given a human face, and the world’s largest Buddhas ranging from 120 to 175 feet tall were carved into the cliff at Bamiyan. 
(11)The Silk Road passed through Afghanistan, bringing Roman glass and Chinese ceramics. 
(12)In 962, the rise of the Ghaznavid Dynasty ushered in the Islamic era and gave Afghanistan a permanent political and cultural role in Islamic civilization. 
(13)In 1219, Changiz (Genghis) Khan invaded Bukhara to avenge the looting of his caravan. Changiz eventually defeated Khwarazn Shah and proceeded through Afghanistan in his conquest of Asia. 
(14)Most archaeological material excavated in Afghanistan during the 20th century was housed in the National Museum in Kabul or in regional museums. 
(15)Reports indicate that copies of ancient maps are being used by looters to track long lost villages in the eastern provinces of Nangarhar, Laghman, and Kunar. 
(16)The Archaeological Institute of America has published articles listing thousands of artifacts that are among the stolen or imperiled treasures of the National Museum in Kabul. 
(17)The nation of Afghanistan has endured a raping and pillage of its cultural property over the past two decades, leading Abdul Wasey Feroozi, director of the National Archaeological Institute in Kabul, to state, The catastrophe of war annihilated seventy years of our hard work and accomplishments. In the period from 1992 to 1994 . . . over 70 percent of the Kabul National Museum was burned and damaged and 100 percent of the objects were stolen or vandalized. Illegal excavations and extensive clandestine digging started at most historical sites, and thousands of valuable objects were transported to other countries, notably through Pakistan, to the international markets.. 
(18)It should be recognized that the cultural heritage of Afghanistan is at extreme peril and this legislation is a result of a profound concern for the damage to Afghan antiquities, sites, monuments, and cultural institutions. 
3.Emergency implementation of import restrictions 
(a)AuthorityThe President may exercise the authority the President has under section 304 of the Convention on Cultural Property Implementation Act (19 U.S.C. 2603) with respect to any archaeological or ethnological material of Afghanistan as if Afghanistan were a State Party under that Act, except that, in exercising such authority, subsection (c) of such section shall not apply.  
(b)DefinitionIn this section, the term archaeological or ethnological material of Afghanistan means cultural property of Afghanistan and other items of archaeological, historical, cultural, rare scientific, or religious importance illegally removed, after the date of the enactment of this Act, from the National Museum in Kabul or other locations, including archaeological sites, in Afghanistan. 
4.Termination of AuthorityThe authority of the President under section 3 shall terminate upon the earlier of— 
(1)the date that is 5 years after the date on which the President certifies to the Congress that normalization of relations between the United States and the Government of Afghanistan has been established; or 
(2)September 30, 2009.  
 
